       Case 1:21-cv-00066-HSO-JCG Document 5 Filed 03/19/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI


CHARLES THEOLOGOS, JR., Individually, and
On Behalf of the Estate and Wrongful Death Beneficiaries
of CHARLES THEOLOGOS, SR., DECEASED                                                  PLAINTIFF

v.                                                   CIVIL ACTION NO. 1:21-cv-66-HSO-JCG

SOUTHERN HOME CARE SERVICES, INC.
D/B/A ALL WAYS CARING HOMECARE;
BROOKDALE SENIOR LIVING, INC.; and
JANE DOES A-G AND JOHN DOES A-G                                                   DEFENDANTS


                         ANSWER AND AFFIRMATIVE DEFENSES


        NOW INTO COURT, through undersigned counsel, comes Southern Home Care

Services, Inc. d/b/a All Ways Caring Homecare (hereinafter, “Southern Home”), who, for answer

to the Complaint of Charles Theologos, Jr. (“Complainant”), avers as follows:

                                          I. PARTIES

                                                     1.

        Paragraphs 1 and 2 of the Complaint are denied for lack of information sufficient to justify

a belief therein.

                                                     2.

        Paragraph 3 of the Complaint is admitted.

                                                     3.

        Paragraphs 4 & 5 of the Complaint and the allegations therein are not directed to Southern

Home and therefore do not require a response. However, to the extent a response is required,



                                                 1
        Case 1:21-cv-00066-HSO-JCG Document 5 Filed 03/19/21 Page 2 of 9




Southern Home denies the allegations of Paragraphs 4 & 5 for lack of information sufficient to

justify a belief therein.

                                 JURISDICTION AND VENUE

                                                      4.

        Paragraphs 6, 7, and 10 are admitted, however, Southern Home has removed the present

lawsuit to this Honorable Court pursuant to 28 U.S.C. §1332, 28 U.S.C. §1441, and 28 U.S.C.

§1446, i.e. jurisdiction based upon the diversity of the parties. Southern Home asserts and admits

that the United States District Court for the Southern District of Mississippi has jurisdiction and

venue over Complainant’s claims and the present lawsuit is properly before this Honorable Court.

                                                      5.

        Paragraph 8 is denied for lack of information sufficient to justify a belief therein.

                                                      6.

        Paragraph 9 of the Complaint is admitted.

                                               FACTS

                                                      7.

        Paragraph 11 is denied, except to admit Charles Theologos, Sr., was admitted to Brookdale

Senior Living Center on September 25, 2020.

                                                      8.

        Paragraph 12 of the Complaint is denied.




                                                  2
       Case 1:21-cv-00066-HSO-JCG Document 5 Filed 03/19/21 Page 3 of 9




                                                       9.

        Paragraphs 13, 14, 15 & 16 of the Complaint are denied.




                                     CAUSES OF ACTION
                                    COUNT 1 - NEGLIGENCE

                                                    10.

        The allegations contained in Paragraph 17 of the Complaint are denied, and Southern Home

also incorporates, by reference, its answers to the preceding paragraphs as if fully set forth herein.

                                                    11.

        The allegations contained in Paragraphs 18, 19, 20, 21, 22, 23, and its subparts 23(a), 23(b),

23(c), and 23(d), and Paragraphs 24, 25, and 26 are all denied.

                                                    12.

        The allegations contained in Paragraphs 27 and 28 of the Complaint are not directed to

Southern Home, and therefore a response is not required, however, to the extent a response is

required, Southern Home denies the allegations contained in Paragraph 27 of the Complaint for

lack of information sufficient to justify a belief therein and to the extent that they purport to impose

any liability upon Southern Home.

                                                    13.

        The allegations contained in Paragraph 29 of the Complaint are denied.




                                                   3
       Case 1:21-cv-00066-HSO-JCG Document 5 Filed 03/19/21 Page 4 of 9




                              COUNT 2 – GROSS NEGLIGENCE

                                                   14.

       The allegations contained in Paragraph 30 of the Complaint are denied and Southern Home

incorporates, by reference, its answers to the preceding paragraphs as if fully set forth herein.

                                                   15.

       The allegations contained in Paragraphs 31, 32, and 33 of the Complaint are denied.

                               COUNT 3 – WRONGFUL DEATH

                                                   16.

       The allegations contained in Paragraph 34 of the Complaint are denied, and Southern Home

incorporates, by reference, its answers to the preceding paragraphs as if fully set forth herein.

                                                   17.

       The allegations contained in Paragraph 35 of the Complaint are all denied.




                              COUNT 4 – PUNITIVE DAMAGES

                                                   18.

       The allegations contained in Paragraph 36 of the Complaint are denied, and Southern Home

incorporates by reference, its answers to the preceding paragraphs as if fully set forth herein.

                                                   19.

       The allegations contained in Paragraph 37 of the Complaint are denied.




                                                  4
       Case 1:21-cv-00066-HSO-JCG Document 5 Filed 03/19/21 Page 5 of 9




                           COUNT 5 – RESPONDEAT SUPERIOR

                                                  20.

       The allegations contained in Paragraph 38 of the Complaint are denied and Southern Home

incorporates by reference, its answers to the preceding paragraphs as if fully set forth herein.

                                                  21.

       The allegations contained in Paragraphs 39, 40, and 41 of the Complaint are all denied.

                                           DAMAGES

                                                  22.

       The allegations contained in Paragraphs 42, 43, 44 & 45 of the Complaint are all denied.

                                  AFFIRMATIVE DEFENSES

                                                  23.

       FURTHER ANSWERING, defendant avers the Complaint fails to state a claim against

Southern Home upon which relief can be granted;

                                                  24.

       FURTHER ANSWERING, defendant avers this action is barred by all applicable statutes

of limitation;

                                                  25.

       FURTHER ANSWERING, defendant avers Complainant’s injuries, if any, were the result

of acts by third parties for whom defendant had no responsibility and for whom they are not liable;




                                                 5
       Case 1:21-cv-00066-HSO-JCG Document 5 Filed 03/19/21 Page 6 of 9




                                                  26.

       FURTHER ANSWERING, defendant avers Complainant has failed to exhaust all

administrative remedies;

                                                  27.

       FURTHER ANSWERING, defendant avers Complainant’s injuries, if any, were the result

of the natural progression of his disease process and/or the natural deterioration of the aging

process, and were unrelated to any actions, or failure to act, on behalf of defendant;

                                                  28.

       FURTHER ANSWERING, defendant avers it is entitled to a set off for payments made

from any and all collateral sources, settlement of claims by any other party arising from the facts

alleged in the Complaint, and from any award of income and/or benefits to Complainant including

but not limited to Medicare and/or Medicaid payments;

                                                  29.

       FURTHER ANSWERING, defendant avers Complainant has failed to mitigate his

damages;

                                                  30.

       FURTHER ANSWERING, some of Complainant’s claims are barred by doctrines and

waivers, including estoppel, laches and ratification;

                                                  31.

       FURTHER ANSWERING, defendant pleads the affirmative defense of the limitation of

joint and several liable for damages caused by two or more persons, the contribution between joint


                                                 6
       Case 1:21-cv-00066-HSO-JCG Document 5 Filed 03/19/21 Page 7 of 9




tortfeasors, the determination of percentage of fault, and the liability of medical defendants for

economic and non-economic damages, as provided for in Miss. Code Ann. §85-5-7;

                                                   32.

       FURTHER ANSWERING, defendant specifically pleads the limitations on non-economic

damages in medical malpractice actions, as provided for in Miss. Code Ann. §11-1-60;

                                                   33.

       FURTHER ANSWERING, defendant avers that at all times pertinent hereto, it, and its

agents, servants, and employees at no time acted with malice, committed gross or reckless

negligence that evinced willful or intentional or reckless disregard for the rights or safety of Willie

Givens, and at all times pertinent hereto, defendant and its agents, servants and employees acted

in good faith towards Complainant;

                                                   34.

       FURTHER ANSWERING, defendant avers that any award of punitive damages would

amount to a deprivation of property without due process of law in violation of the Fifth and

Fourteenth Amendments to the United States Constitution and §14 of the Constitution of the State

of Mississippi;

                                                   35.

       FURTHER ANSWERING, defendant avers the criteria used for determining whether and

in what amount punitive damages may be awarded are permissibly vague, imprecise, and

inconsistent and are therefore, a violation of the due process clauses of the Fifth and Fourteenth

Amendment to the Constitution of the United States;



                                                  7
        Case 1:21-cv-00066-HSO-JCG Document 5 Filed 03/19/21 Page 8 of 9




                                                  36.

        FURTHER ANSWERING, and in the alternative, defendant specifically pleads as an

affirmative defense the limitations on punitive damages as provided for in Miss. Code Ann. §11-

1-65;

                                                  37.

        FURTHER ANSWERING, defendant avers that any award of punitive damages in this

case would amount to an excessive fine in violation of the Constitution of the United States and

§8 of the Constitution of the State of Mississippi.

                                                  38.

        WHEREFORE, defendant, Southern Home Care Services, Inc. d/b/a All Ways Caring

Homecare prays that this Answer be deemed good and sufficient and that after due proceedings

are had, that there be judgment in its favor, dismissing Complainant’s suit at Complainant’s cost

and prejudice.

                                              Respectfully Submitted:

                                              /s/ James A. Holmes
                                              JAMES A. HOLMES – BAR #105487
                                              JOHN K. NIESET—BAR#105490
                                              CHRISTOVICH & KEARNEY, LLP
                                              601 Poydras Street, Suite 2300
                                              New Orleans, LA 70130-6078
                                              Tel: (504) 561-5700
                                              jaholmes@christovich.com
                                              jknieset@christovich.com
                                              Counsel for Defendant Southern Home Care
                                              Services, Inc. d/b/a All Ways Caring Homecare




                                                 8
        Case 1:21-cv-00066-HSO-JCG Document 5 Filed 03/19/21 Page 9 of 9



                                     CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing instrument has been furnished

through the Mississippi Electronic Courts (MEC), electronic mail and/or U.S. Mail, to all counsel of record,

this 19th day of March 2021:


 W. Eric Stracener, Esquire (MSB #10429)                  John E. Wade, Jr., Esq. (MSB #6850)
 W. Andrew Neely, Esquire (MSB #102168)                   Alston F. Ludwig, Esq. (MSB #103241)
 STRACENER & NEELY                                        BRUNINI, GRANTHAM, GROWER &
 Post Office Box 4936                                      HEWES, PLLC
 Jackson, MS 39296-4936                                   Post Office Drawer 119
 Phone: (601) 206-0885                                    Jackson, MS 39205
 Fax: (601) 500-5305                                      Phone: (601) 948-3101
 Email: andrew@sn-law.net                                 Fax: (601) 960-6902
 Email: eric@sn-law.net                                   Email: jwade@brunini.com
                                                          Email: aludwig@brunini.com


                                                           /s/James A. Holmes
                                                          James A. Holmes




                                                     9
